Name: Council Decision (CFSP) 2019/312 of 21 February 2019 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: European construction;  Africa;  defence;  international security
 Date Published: 2019-02-22

 22.2.2019 EN Official Journal of the European Union L 51/29 COUNCIL DECISION (CFSP) 2019/312 of 21 February 2019 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali). (2) On 11 January 2017, the Council adopted Decision (CFSP) 2017/50 (2), extending EUCAP Sahel Mali until 14 January 2019. On 7 December 2017, the Council adopted Decision (CFSP) 2017/2264 (3), providing for a financial reference amount for EUCAP Sahel Mali until 14 January 2019. (3) On 25 June 2018, in its conclusions on Sahel/Mali, the Council underlined the importance of the regionalisation of CSDP in the Sahel with the aim of strengthening, as appropriate, the civilian and military support to cross-border cooperation, the regional cooperation structures  in particular those of the G5 Sahel  and the capacity and ownership of the G5 countries to address the security challenges in the region. (4) On 25 October 2018, following the Strategic Review of EUCAP Sahel Mali, the Political and Security Committee recommended that EUCAP Sahel Mali be extended until 14 January 2021. (5) On 17 December 2018, pending approval by the Council of the planning documents on the Sahel regionalisation, the Council adopted Decision (CFSP) 2018/2008 (4), extending EUCAP Sahel Mali and providing it with a financial reference amount until 28 February 2019. (6) Decision 2014/219/CFSP should therefore be extended until 14 January 2021. (7) EUCAP Sahel Mali will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/219/CFSP is amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 1 March 2019 and 14 January 2021 shall be EUR 66 930 000.; (2) in Article 18, the second sentence is replaced by the following: It shall apply until 14 January 2021. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2019. Done at Brussels, 21 February 2019. For the Council The President G. CIAMBA (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21). (2) Council Decision (CFSP) 2017/50 of 11 January 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 7, 12.1.2017, p. 18). (3) Council Decision (CFSP) 2017/2264 of 7 December 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 324, 8.12.2017, p. 52). (4) Council Decision (CFSP) 2018/2008 of 17 December 2018 amending and extending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 322, 18.12.2018, p. 24).